          Case 4:18-cv-04662-YGR Document 80 Filed 06/16/20 Page 1 of 12



1    Mark A. Kleiman (SBN 115919)
     KLEIMAN / RAJARAM
2
     2525 Main Street, Suite 204
3    Santa Monica, CA 90405
     Telephone: (310) 392-5455
4    Facsimile: (310) 306-8491
5
     Email: mkleiman@quitam.org
     Ben Gharagozli (SBN 272302)
6
     Law Offices of Ben Gharagozli
7    2525 Main Street, Suite 204
     Santa Monica, CA 90405
8    Telephone: (661) 607-4665
     Facsimile: (855) 628-5517
9
     Email: ben.gharagozli@gmail.com
10

11   Attorneys for Plaintiff, RABAB ABDULHADI
12

13                                   UNITED STATES DISTRICT COURT

14                               NORTHERN DISTRICT OF CALIFORNIA

15
      RABAB ABDULHADI,                                       )   Case No.: 4:18-cv-04662-YGR
16
                                                             )
                        Plaintiff,
17                                                           )   REPLY TO DEFENDANTS’
                        v.
                                                             )   RESPONSE TO MOTION TO
18    LESLIE WONG, ET AL.                                    )   WITHDRAW; DECLARATION OF
                                                             )   MARK A. KLEIMAN IN SUPPORT
19                      Defendants
                                                             )   THEREOF
20                                                           )
                                                             )   Date: June 30, 2020
21                                                           )   Time: 2:00 p.m.
22
                                                             )   Location: Courtroom 1 (4th Floor)
                                                             )   Judge: Yvonne Gonzalez Rogers
23                                                           )
                                                             )
24                                                           )
      _________________________________________
25

26

27

28    ____________________________________________________________________________________________________

       REPLY TO DEFENDANTS’ RESPONSE TO MOTION TO WITHDRAW; DECLARATION OF MARK A.
                                KLEIMAN IN SUPPORT THEREOF

     Case No. 4:18-cv-04662
                                                  1
          Case 4:18-cv-04662-YGR Document 80 Filed 06/16/20 Page 2 of 12



1                                 REPLY TO DEFENDANTS’ RESPONSE
2             Since the filing of the Motion to Withdraw as Attorneys of Record and Defendants’
3    Response, attorneys for Plaintiff, Rabab Abdulhadi (hereinafter “Plaintiff”) have served written
4    responses to the outstanding documents demands that Defendants served in December 2019
5    (and agreed to extensions for Plaintiff to respond) per the Court ordered June 15, 2020 deadline.
6    A true and accurate copy of the responses is attached as Exhibit A. Attorneys for Plaintiff were
7    only able to serve responses that contained objections and were unable to produce documents
8    responsive to Defendants’ document demands. 1
9    DATED: June 16, 2020                          LAW OFFICE OF MARK ALLEN KLEIMAN
10
                                                          MARK A. KLEIMAN (SBN 115919)
11

12

13
                                                   By:
                                                          MARK A. KLEIMAN
14
                                                   LAW OFFICE OF BEN GHARAGOZLI
15
                                                      BEN GHARAGOZLI (SBN 272302)
16

                                                         /s/ Ben Gharagozli
17                                                 By: ________________________________________
                                                        BEN GHARAGOZLI
18

19                                                 Attorneys for Plaintiff RABAB ABDULHADI

20

21

22

23

24

25

26

27

28   1
      If the Court orders, Attorneys for Plaintiff would certainly discuss the reasons fro this with the Court in
      camera.
     __________________________________________________________________________________________
       REPLY TO DEFENDANTS’ RESPONSE TO MOTION TO WITHDRAW; DECLARATION OF MARK A.
                                           KLEIMAN IN SUPPORT THEREOF
     Case No. 4:18-cv-04662
                                                      2
          Case 4:18-cv-04662-YGR Document 80 Filed 06/16/20 Page 3 of 12



1                             DECLARATION OF MARK A. KLEIMAN
2
           I, Mark A. Kleiman, hereby declare as follows:
3
           1. I am an attorney duly licensed to practice law before all courts in the State of
4

5
     California and am admitted to practice before this Court as well. Along with Mr. Ben

6    Gharagozli, I represent Dr. Rabab Abdulhadi. If called upon to do so, I could and would testify
7    competently to the following based upon firsthand knowledge.
8
            2.    Since the filing of the Motion to Withdraw as Attorneys of Record and Defendants’
9
     Response, Mr. Gharagozli and I have served written responses to the outstanding documents
10

11   demands that Defendants served in December 2019 (and agreed to extensions for Plaintiff to

12   respond) per the Court ordered June 15, 2020 deadline. A true and accurate copy of the
13
     responses is attached as Exhibit A.
14
            3.    Mr. Gharagozli and I were only able to serve responses that contained objections
15
     and were unable to produce documents responsive to Defendants’ document demands. If the
16

17   Court orders, Mr. Gharagozli and I would certainly discuss the reasons for this with the Court in

18   camera.
19
           I declare under penalty of perjury under the laws of the State of California that the
20
     foregoing is true and correct. Executed this 16th day of June, 2020 at Los Angeles, California.
21

22
                                                      ________________________________
23                                                    Mark A. Kleiman
24

25

26

27

28    ____________________________________________________________________________________________________

       REPLY TO DEFENDANTS’ RESPONSE TO MOTION TO WITHDRAW; DECLARATION OF MARK A.
                                KLEIMAN IN SUPPORT THEREOF

     Case No. 4:18-cv-04662
                                                  3
Case 4:18-cv-04662-YGR Document 80 Filed 06/16/20 Page 4 of 12




               EXHIBIT A
          Case 4:18-cv-04662-YGR Document 80 Filed 06/16/20 Page 5 of 12



1    Mark A. Kleiman (SBN 115919)
     KLEIMAN / RAJARAM
2
     2525 Main Street, Suite 204
3    Santa Monica, CA 90405
     Telephone: (310) 392-5455
4    Facsimile: (310) 306-8491
5
     Email: mkleiman@quitam.org
     Ben Gharagozli (SBN 272302)
6
     Law Offices of Ben Gharagozli
7    2525 Main Street, Suite 204
     Santa Monica, CA 90405
8    Telephone: (661) 607-4665
     Facsimile: (855) 628-5517
9
     Email: ben.gharagozli@gmail.com
10

11   Attorneys for Plaintiff, RABAB ABDULHADI
12

13                                   UNITED STATES DISTRICT COURT

14                               NORTHERN DISTRICT OF CALIFORNIA

15
      RABAB ABDULHADI,                                       )   Case No.: 4:18-cv-04662-YGR
16
                                                             )
                        Plaintiff,
17                                                           )   PLAINTIFF’S OBJECTIONS TO
                        v.
                                                             )   DEFENDANTS' FIRST SET OF
18    LESLIE WONG, ET AL.                                    )   REQUESTS FOR PRODUCTION OF
                                                             )   DOCUMENTS
19                      Defendants.
                                                             )
20                                                           )
      _________________________________________
21

22

23   PROPOUNDING PARTY: Defendants, LESLIE WONG and JENNIFER SUMMIT
24   RESPONDING PARTY:                Plaintiff, RABAB ABDULHADI
25   SET NO.:                         One
26

27

28

      ____________________________________________________________________________________________________
                            PLAINTIFF’S OBJECTIONS TO DEFENDANTS' FIRST SET OF
                                 REQUESTS FOR PRODUCTION OF DOCUMENTS
     Case No. __4:18-cv-04662
                                                   1
          Case 4:18-cv-04662-YGR Document 80 Filed 06/16/20 Page 6 of 12



1                           RESPONSES TO REQUESTS FOR PRODUCTION
2

3                                            General Response
4            Out of an abundance of caution, Plaintiff’s counsel has a good faith belief that the
5    following objections are applicable and asserts them in order to preserve Plaintiff’s rights.
6    REQUEST FOR PRODUCTION NO. 1:
7            All DOCUMENTS and COMMUNICATIONS material to your decision to accept
8    employment at SFSU.
9    RESPONSE TO REQUEST FOR PRODUCTION NO. 1:
10           Objection: Since the defendants’ definition of “YOU” and “YOUR” “refers to any natural
11   person, proprietorship, public or private corporation, partnership, limited liability company, . . .
12   or any other form of business or legal entity, organization, arrangement, group, or association”,
13   this request appears to call for documents or communications which may encompass attorney-
14   client privileged documents. Further objection: The request may also be violative of third party
15   privacy rights, specifically First Amendment rights as articulated by Chevron Corp. v. Donziger,
16   2013 U.S.Dist. LEXIS 49753 (N.D. Cal. April 5, 2013) and Perry v. Schwarzenegger, 591 F.3d
17   1126 (9th Cir. 2009).      Further Objection: This request appears to call for documents or
18   communications which may encompass documents which identify student-workers or other
19   students in violation of the Family Education Rights and Privacy Act, see 20 U.S.C. §1232g, and
20   34 CFR Pt. 99. Further objections: Vague, ambiguous, calls for a legal conclusion.
21   REQUEST FOR PRODUCTION NO. 2:
22           All DOCUMENTS and COMMUNICATIONS from CSU or SFSU to YOU regarding
23   recruitment, travel allowances, or plans to hire additional faculty.
24   RESPONSE TO REQUEST FOR PRODUCTION NO. 2:
25           Objection: Since the defendants’ definition of “YOU” and “YOUR” “refers to any natural
26   person, proprietorship, public or private corporation, partnership, limited liability company, . . .
27   or any other form of business or legal entity, organization, arrangement, group, or association”,
28

      ____________________________________________________________________________________________________
                            PLAINTIFF’S OBJECTIONS TO DEFENDANTS' FIRST SET OF
                                 REQUESTS FOR PRODUCTION OF DOCUMENTS
     Case No. __4:18-cv-04662
                                                   2
          Case 4:18-cv-04662-YGR Document 80 Filed 06/16/20 Page 7 of 12



1    this request appears to call for documents or communications which may encompass documents
2    which identify student-workers or other students in violation of the Family Education Rights and
3    Privacy Act, see 20 U.S.C. §1232g, and 34 CFR Pt. 99. Further objection: Vague, ambiguous.
4    REQUEST FOR PRODUCTION NO. 3:
5            All DOCUMENTS and COMMUNICATIONS referring to or concerning YOUR
6    allegation that an SFSU administrator or SFSU administrators used an anti-Palestinian slur in
7    reference to you or in speaking to you.
8    RESPONSE TO REQUEST FOR PRODUCTION NO. 3:
9            Objection: Since the defendants’ definition of “YOU” and “YOUR” “refers to any natural
10   person, proprietorship, public or private corporation, partnership, limited liability company, . . .
11   or any other form of business or legal entity, organization, arrangement, group, or association”,
12   this request appears to call for documents or communications which may encompass attorney-
13   client privileged or work product protected documents. Further objection: The request may also
14   be violative of third party privacy rights, specifically First Amendment rights as articulated by
15   Chevron Corp. v. Donziger, 2013 U.S.Dist. LEXIS 49753 (N.D. Cal. April 5, 2013) and Perry v.
16   Schwarzenegger, 591 F.3d 1126 (9th Cir. 2009). Further objection: May encompass documents
17   which identify student-workers or other students in violation of the Family Education Rights and
18   Privacy Act, see 20 U.S.C. §1232g, and 34 CFR Pt. 99. Further objection: Vague, ambiguous.
19   REQUEST FOR PRODUCTION NO. 4:
20           All DOCUMENTS and COMMUNICATIONS concerning YOUR allegation that SFSU
21   administrators have interfered with YOUR travel for purposes of harassment.
22   RESPONSE TO REQUEST FOR PRODUCTION NO. 4:
23           Objection: Since the defendants’ definition of “YOU” and “YOUR” “refers to any natural
24   person, proprietorship, public or private corporation, partnership, limited liability company, . . .
25   or any other form of business or legal entity, organization, arrangement, group, or association”,
26   this request appears to call for documents or communications which may encompass attorney-
27   client privileged or work product protected documents. Further objection: The request may also
28

      ____________________________________________________________________________________________________
                            PLAINTIFF’S OBJECTIONS TO DEFENDANTS' FIRST SET OF
                                 REQUESTS FOR PRODUCTION OF DOCUMENTS
     Case No. __4:18-cv-04662
                                                   3
          Case 4:18-cv-04662-YGR Document 80 Filed 06/16/20 Page 8 of 12



1    be violative of third party privacy rights, specifically First Amendment rights as articulated by
2    Chevron Corp. v. Donziger, 2013 U.S.Dist. LEXIS 49753 (N.D. Cal. April 5, 2013) and Perry v.
3    Schwarzenegger, 591 F.3d 1126 (9th Cir. 2009). Further objection: May encompass documents
4    which identify student-workers or other students in violation of the Family Education Rights and
5    Privacy Act, see 20 U.S.C. §1232g, and 34 CFR Pt. 99. Further objection: Vague, ambiguous.
6    REQUEST FOR PRODUCTION NO. 5:
7            All DOCUMENTS and COMMUNICATIONS concerning efforts by CSU or SFSU to
8    search for, recruit, and/or hire additional faculty for the AMED program.
9    RESPONSE TO REQUEST FOR PRODUCTION NO. 5:
10           Objection: Since the defendants’ definition of “YOU” and “YOUR” “refers to any natural
11   person, proprietorship, public or private corporation, partnership, limited liability company, . . .
12   or any other form of business or legal entity, organization, arrangement, group, or association”,
13   this request appears to call for documents or communications which may encompass attorney-
14   client privileged or work product protected documents. Further objection: The request may also
15   be violative of third party privacy rights, specifically First Amendment rights as articulated by
16   Chevron Corp. v. Donziger, 2013 U.S.Dist. LEXIS 49753 (N.D. Cal. April 5, 2013) and Perry v.
17   Schwarzenegger, 591 F.3d 1126 (9th Cir. 2009). Further objection: May encompass documents
18   which identify student-workers or other students in violation of the Family Education Rights and
19   Privacy Act, see 20 U.S.C. §1232g, and 34 CFR Pt. 99. Further objection: Vague, ambiguous.
20   REQUEST FOR PRODUCTION NO. 6:
21           All DOCUMENTS and COMMUNICATIONS concerning YOUR allegation that
22   searches for two tenure-track faculty positions in the AMED program were cancelled and not
23   reinstated, as alleged in Paragraphs 21-22, 24, and 84 of YOUR Second Amended Complaint.
24   RESPONSE TO REQUEST FOR PRODUCTION NO. 6:
25           Objection: Since the defendants’ definition of “YOU” and “YOUR” “refers to any natural
26   person, proprietorship, public or private corporation, partnership, limited liability company, . . .
27   or any other form of business or legal entity, organization, arrangement, group, or association”,
28

      ____________________________________________________________________________________________________
                            PLAINTIFF’S OBJECTIONS TO DEFENDANTS' FIRST SET OF
                                 REQUESTS FOR PRODUCTION OF DOCUMENTS
     Case No. __4:18-cv-04662
                                                   4
             Case 4:18-cv-04662-YGR Document 80 Filed 06/16/20 Page 9 of 12



1    this request appears to call for documents or communications which may encompass attorney-
2    client privileged or work product protected documents. Further objection: The request may also
3    be violative of third party privacy rights, specifically First Amendment rights as articulated by
4    Chevron Corp. v. Donziger, 2013 U.S.Dist. LEXIS 49753 (N.D. Cal. April 5, 2013) and Perry v.
5    Schwarzenegger, 591 F.3d 1126 (9th Cir. 2009). Further objection: May encompass documents
6    which identify student-workers or other students in violation of the Family Education Rights and
7    Privacy Act, see 20 U.S.C. §1232g, and 34 CFR Pt. 99. Further objection: Vague, ambiguous.
8    REQUEST FOR PRODUCTION NO. 7:
9               All DOCUMENTS and COMMUNICATIONS supporting YOUR allegation that
10   "virtually all other faculty searches in programs other than AMED studies which were canceled
11   at that time were later restored" and that "the positions that were promised for Dr. Abdulhadi's
12   program are almost the only ones that were never restored,” as alleged in Paragraph 25 of YOUR
13   Second Amended Complaint.
14   RESPONSE TO REQUEST FOR PRODUCTION NO. 7:
15              Objection: Since the defendants’ definition of “YOU” and “YOUR” “refers to any natural
16   person, proprietorship, public or private corporation, partnership, limited liability company, . . .
17   or any other form of business or legal entity, organization, arrangement, group, or association”,
18   this request appears to call for documents or communications which may encompass attorney-
19   client privileged or work product protected documents. Further objection: The request may also
20   be violative of third party privacy rights, specifically First Amendment rights as articulated by
21   Chevron Corp. v. Donziger, 2013 U.S.Dist. LEXIS 49753 (N.D. Cal. April 5, 2013) and Perry v.
22   Schwarzenegger, 591 F.3d 1126 (9th Cir. 2009). Further objection: May encompass documents
23   which identify student-workers or other students in violation of the Family Education Rights and
24   Privacy Act, see 20 U.S.C. §1232g, and 34 CFR Pt. 99. Further objection: Vague, ambiguous,
25   calls for a legal conclusion.
26   //
27   //
28

          ____________________________________________________________________________________________________
                             PLAINTIFF’S OBJECTIONS TO DEFENDANTS' FIRST SET OF
                                  REQUESTS FOR PRODUCTION OF DOCUMENTS
     Case No. __4:18-cv-04662
                                                       5
         Case 4:18-cv-04662-YGR Document 80 Filed 06/16/20 Page 10 of 12



1    DATED: June 15, 2020                       KLEIMAN / RAJARAM
2
                                                       MARK A. KLEIMAN (SBN 115919)
3
                                                By:
4                                                      MARK A. KLEIMAN
5
                                                LAW OFFICE OF BEN GHARAGOZLI
6                                                  BEN GHARAGOZLI (SBN 272302)
7                                                      /s/ Ben Ghargozli
                                                By: ________________________________________
8                                                    BEN GHARAGOZLI

9                                                      Attorneys for Plaintiff RABAB ABDULHADI
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      ____________________________________________________________________________________________________
                            PLAINTIFF’S OBJECTIONS TO DEFENDANTS' FIRST SET OF
                                 REQUESTS FOR PRODUCTION OF DOCUMENTS
     Case No. __4:18-cv-04662
                                                   6
         Case 4:18-cv-04662-YGR Document 80 Filed 06/16/20 Page 11 of 12



1                                           PROOF OF SERVICE
2
     STATE OF CALIFORNIA                    )
3                                           ) ss.
     COUNTY OF LOS ANGELES                  )
4

5
             I am employed in the County of Los Angeles, State of California. I am over the age
     of 18 and not a party to the within action; my business address is 2525 Main Street, Suite
6    204, Santa Monica, CA 90405. On June ___,   15 2020 I served the foregoing document
     described as PLAINTIFF’S OBJECTIONS TO DEFENDANTS’ FIRST SET OF
7    REQUESTS FOR PRODUCTION OF DOCUMENTS on the interested Party in this
8
     action by placing a true copy thereof enclosed in a sealed envelope addressed as follows:

9    [ ] BY ELECTRONIC SERVICE
            Based on a court order or an agreement of the parties to accept service by electronic
10
     transmission, I caused the documents to be sent to the persons at the electronic notification
11   addresses listed below.

12   [X] BY REGULAR MAIL: I deposited such envelope in the mail at 2525 Main Street, Santa
     Monica, California 90405. The envelope was mailed with postage thereon fully prepaid. I am
13
     “readily familiar” with the firm’s practice of collection and processing correspondence for
14   mailing. It is deposited with the U.S. Postal Service on that same day in the ordinary course
     of business. I am aware that on motion of the party served, service is presumed invalid if
15   postal cancellation date or postage meter date is more than one (1) day after date of deposit
     for mailing in affidavit.
16

17
       BRADLEY S. PHILLIPS (State Bar No. 85263)           ALISON F. KAROL (SIGURDSSON)
18     Brad.Phillips@mto.com                               (State Bar No. 408043)
       MUNGER, TOLLES & OLSON LLP                          Alison.Karol@mto.com
19     350 South Grand Avenue, Fiftieth Floor              (Alison.Sigurdsson@mto.com)
       Los Angeles, California 90071-3426                  MUNGER, TOLLES & OLSON LLP
20
       Telephone: (213) 683-9100                           560 Mission Street, Twenty-Seventh Floor
21
       Facsimile: (213) 687-3702                           San Francisco, California 94105-0913
                                                           Telephone: (415) 512-4000
22                                                         Facsimile: (415) 512-4077

23                             15 2020 at Santa Monica, California.
             Executed on June ___,
24
              I declare under penalty of perjury under the laws of the State of California that the above
25   is true and correct.
                                                            _____________________________
26
                                                            Mark Kleiman
27

28

      ____________________________________________________________________________________________________
                            PLAINTIFF’S OBJECTIONS TO DEFENDANTS' FIRST SET OF
                                 REQUESTS FOR PRODUCTION OF DOCUMENTS
     Case No. __4:18-cv-04662
                                                    7
         Case 4:18-cv-04662-YGR Document 80 Filed 06/16/20 Page 12 of 12



1                                     CERTIFICATE OF SERVICE
2
          I, the undersigned, certify that I am employed in the City of Santa Monica, County of Los
3    Angeles, California. I am over the age of eighteen years and not a party to the within action.
     My business address is 2525 Main Street, Suite 204, Santa Monica, CA 90405.
4

5
           On this date, I served the following document(s):

6          REPLY TO DEFENDANTS’ RESPONSE TO MOTION TO WITHDRAW;
           DECLARATION OF MARK A. KLEIMAN IN SUPPORT THEREOF
7

8
          I hereby certify that the foregoing document was efiled with the Clerk of the Court for the
     United States District Court for the Northern District of California using the appellate CM/ECF
9    System. Participants in the case who are registered CM/ECF users will be served by the
     CM/ECF system. I also placed true copies thereof in sealed envelopes addressed as shown
10
     below by the following means of service:
11
                  Rabab Abdulhadi
12                1600 Holloway venue, Room EP 425
                  San Francisco, CA 94132
13
                  rabab.abdulhadi@gmail.com
14
     [X] By First Class Mail - I am readily familiar with the firms' practice for collection and
15   processing of correspondence for mailing. Under that practice, the correspondence is deposited
     with the U.S. Postal Service on the same day as collected, with first-class postage thereon fully
16
     prepaid, in Santa Monica, California, for mailing to the office of the addressee following
17   ordinary business practices.

18   [X] By Electronic Transmission - I caused each such document to be transmitted to the office of
     the email addressee.
19

20         I declare under penalty of perjury that the foregoing is true and correct.

21         Executed on June 16, 2020, at Santa Monica, California.
22
                                                      ___________________________
23                                                       ___________________________
                                                           Mark Kleiman
24

25

26

27

28    ____________________________________________________________________________________________________

       REPLY TO DEFENDANTS’ RESPONSE TO MOTION TO WITHDRAW; DECLARATION OF MARK A.
                                KLEIMAN IN SUPPORT THEREOF

     Case No. 4:18-cv-04662
